Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/7/2021, with respect to the previous 112(a) rejection of claim 20 have been fully considered and are persuasive.  Applicant has amended claim 20 to obviate the issue.  The previous 112(a) rejection of claim 20 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/7/2021, with respect to the previous 112(b) rejections of claims 20 & 24 have been fully considered and are persuasive.  Applicant has amended claim 20 and canceled claim 24 to obviate the issue.  The previous 112(b) rejections of claims 20 & 24 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/7/2021, with respect to the previous 112(d) rejection of claim 23 have been fully considered and are persuasive.  Applicant has canceled claim 23 to obviate the issue.  The previous 112(d) rejection of claim 23 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 26-28, & 30 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 20 & 30 recite “a processing tank including an outer tank”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 2-7, processing tank 34, processing liquid storing unit 38, outer tank 42), and Examiner did not identify support for this limitation.  The processing tank 34 and outer tank 42 appear to be distinct structural elements.  Examiner considers the processing liquid storing unit 38 would comprise/include both processing tank 34 and outer tank 42, but Examiner does not consider processing tank 34 would “include” outer tank 42.  The outer tank 42 appears to “surround” the upper portion/periphery of processing tank 34.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hyakutake et al. (US 20110126860) teaches a substrate processing apparatus with a heating unit (see Figures 5-7, heating unit 412).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714